The record in this case presents no new or novel questions of law. The evidence, with slight conflict, discloses a willful, deliberate, and premeditated murder. The jury after having all the evidence and the charge of the court rendered a verdict convicting the defendant of manslaughter in the first decree.
The rulings of the court on the admission of evidence were free from prejudicial error, and the charges refused to defendant were either abstract or were covered fully by the court in his oral charge.
We find no error in the record, and the judgment is affirmed.
Affirmed.
                              On Rehearing.